DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Acker et al.,” US 6,366,799 (hereinafter Acker) and in view of “Epstein et al.,” US 2006/0095537 (hereinafter Epstein) and “Wallace,” US 2014/0330286 (hereinafter Wallace).
Regarding to claim 1, Acker teaches a location tracking system, comprising: 
a location pad collar, which is configured to be placed around a neck of a patient and which comprises one or more magnetic field generators configured to generate one or more magnetic fields within a head of the patient (Figs. 3-4 show a collar type frame which fit around the neck of the patient, transducers are coils which generate magnetic fields, Col. 5 lines 60-64, three coils fixed to a frame includes an opening that is adapted to fit around the neck Col. 4 lines 22-45 and lines 46-55, Col. 6 lines 11-19); and 
receive, in response to the one or more generated magnetic fields, one or more position signals that are indicative of a location of a distal end of a sheath of a probe inside a blood vessel in a brain of the patient (receiver coils adjacent to a locatable site in the catheter, near distal end, Col. 7 lines 28-36, determining disposition of a probe inside the head Col. 8 lines 38-48); 
Acker does not explicitly disclose a processor based on the received position signals, estimate the location of the distal end of the sheath in the brain relative to a clot in the brain.
However, in the analogous field of endeavor in magnetic surgical guidance, Epstein discloses a processor configured to receive position signals and based on the received position signals, estimate the location of the sheath relative to a target (a computing device responsive to probe positional information guiding placement of the probe into an anatomical location imaged [0026], probe with position detectors coupled to a computer and computer produces an image of a target location with position and orientation of the probe, positional information is interpreted by a computer which displays an image of probe and positional information on the physiological structure of interest [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus as taught by Acker to incorporate teaching of Epstein, since computing device to determine and analyze the signals was well known in the art as taught by Epstein.  One of ordinary skill in the art could have combined the elements as claimed by Acker with no change in their respective functions, but simply implementing the determination and estimation in the computer unit, the and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide computer aided analysis of the position data and provide positional information on the image ([0051]-[0052]), and there was reasonable expectation of success.
Although Epstein discloses a target can be head ([0017]), but does not explicitly disclose a target is a clot in the brain, the examiner submits Wallace which discloses target is a clot in the brain in image guided system ([0004], [0009]-[0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify target in the brain as taught by Epstein to incorporate teaching of Wallace, since blood clot removal procedures was well known in the art as taught by Wallace.  One of ordinary skill in the art could have combined the elements as claimed by Epstein with no change in their respective functions, but using Acker and Epstein’s teachings in clot removal procedures and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide directions and guidance in blood clot removal procedures ([0017]-[0018]), and there was reasonable expectation of success.
Regarding to claims 2 and 4-5, Acker, Epstein and Wallace together disclose all limitations of claim 1 as discussed above.
Acker further teaches following limitations:
Of claim 2, wherein the processor is configured to receive the position signals from a magnetic position sensor fitted at the distal end of the sheath (receiver coils in near its distal end of the catheter, Col. 7 lines 28-37)
Of claim 4, wherein the processor is configured to estimate the location of the distal end of the sheath in the brain relative to the clot by registering the estimated location with one or more medical images that demonstrate the clot (probe representation superimposed on an image of the patient’s body and guide the probe to the desired location (which can be a clot claimed as supported by Epstein), Col. 2 lines 22-28).
wherein the processor is additionally configured to correct the estimated location of the distal end of the sheath on the medical images so that the location of the distal end of the sheath conforms to imaged anatomy of the patient (Col. 2 lines 22-28 and Col. 12 lines 63-Col. 13 lines 4)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acker, Epstein, and Wallace as applied to claim 2 above, and further in view of “Seter et al.,” US 2013/0066194 (hereinafter Seter).  
Regarding to claim 3, Acker, Epstein and Wallace together disclose all limitations of claim 1 as discussed above.
Acker, Epstein and Wallace do not explicitly teach wherein the magnetic position sensor is formed on a flexible printed circuit board (PCB) wrapped around the distal end of the sheath. 
However, in the analogous field of endeavor in navigating probe positions, Seter teaches wherein the sensor coils are made in a printed flexible circuit that is wrapped around the probe ([0007]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic coils as taught by Acker to incorporate teaching of Seter, since coils in PCB wrapped around the elongate member was well known in the art as taught by Seter.  One of ordinary skill in the art could have combined the elements as claimed by Acker with no change in their respective functions, but replacing its coils with coils in PCB wrapped around the sheath, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to manufacture medical device with sensor, in reduced cost, thinner and occupies a reduced amount of radial space ([0007]), and there was reasonable expectation of success.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Acker, Epstein and Wallace as applied to claim 1 above, and further in view of “Levine,” US 2017/0290547 (hereinafter Levine).
Regarding to claim 6, Acker, Epstein and Wallace together disclose all limitations of claim 1 as discussed above.
Acker, Epstein, and Wallace do not further explicitly disclose wherein the processor is configured to indicate to a user whether the distal end of the sheath has traversed the clot.
However, in the same field of endeavor in clot removing procedures, Levine discloses sensor sensing whether the catheter tip has past the blood clot, and alert the user ([0085], [0123], and [0127]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify blood clot removal instrument as taught by Wallace to incorporate teaching of Levine, since alerting the physician whether the instrument past the clot was well known in the art as taught by Levine.  One of ordinary skill in the art could have combined the elements as claimed by Wallace with no change in their respective functions, but simply adding a sensor and notifying the operator based on the sensed signals, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide physician feedback to determine the safe restoration of blood flow and condition ([0085] and [0123]), and there was reasonable expectation of success.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Acker, Epstein and Wallace as applied to claim 1 above, and further in view of “Vilsmeier et al.,” US 6,783,536 (hereinafter Vilsmeier). 
Regarding to claims 7 and 9, Acker, Epstein and Wallace together disclose all limitations of claim 1 as discussed above.
In the analogous field of endeavor in magnetic navigation, Vilsmeier teaches a reference position sensor configured to generate additional position signals that are indicative of head movement of the patient (magnetic tracking system, Reference sensor which follows the movement of head Col. 4 lines 20-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reference sensors as taught by Acker to incorporate teaching of Vilsmeier, since monitoring head movement was well known in the art as taught by Vilsmeier  One of ordinary skill in the art could have combined the elements as claimed by Acker with no change in their respective functions, positioning its reference sensors in the head, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide consideration of head movement in navigating the instrument (Col. 4 lines 20-39), and there was reasonable expectation of success.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Acker, Epstein, Wallace and Vilsmeier as applied to claim 7 above, and further in view of “Cosman et al.,” US 6,122,541 (hereinafter Cosman).
Regarding to claims 8 and 10, Acker, Epstein, Wallace and Vilsmeier together disclose all limitations of claim 7 as discussed above.
Vilsmeier discloses reference sensor monitoring head movement, but does not explicitly disclose wherein the reference position sensor is attached to a forehead of the patient and wherein the processor is configured to correct an estimation of the location of the distal end of the sheath based on the indicated head movement.
However, in the analogous field of endeavor in monitoring intracranial procedures, Cosman discloses a headband reference marker which is placed on a forehead as claimed (Fig. 2 Col. 5 lines 23-31) and correct the estimation of the location of sheath based on the head movement (Col. 5 lines 31-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reference sensors as taught by Vilsmeier to incorporate teaching of Cosman, since correcting the estimated position based on the head movement was well known in the art as taught by Cosman.  One of ordinary skill in the art could have combined the elements as claimed by Vilsmeier with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide correction due to head movement (Col. Lines 35-59), and there was reasonable expectation of success.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Acker et al.,” US 6,366,799 (hereinafter Acker) and in view of “Wallace,” US 2014/0330286 (hereinafter Wallace).
Regarding to claim 11, Acker discloses a location tracking method, comprising:
placing around a neck of a patient a location pad collar, which comprises one or more magnetic field generators configured to generate one or more magnetic fields within a head of the patient (Figs. 3-4 show a collar type frame which fit around the neck of the patient, transducers are coils which generate magnetic fields, Col. 5 lines 60-64, three coils fixed to a frame includes an opening that is adapted to fit around the neck Col. 4 lines 22-45 and lines 46-55, generating fields in the vicinity of the head Col. 6 lines 11-19);
receiving, in response to the one or more generated magnetic fields, one or more position signals that are indicative of a location of a distal end of a sheath of a probe inside a blood vessel in a brain of the patient (receiver coils adjacent to a locatable site in the catheter, near distal end, Col. 7 lines 28-36); and based on the received position signals, estimating the location of the distal end of the sheath in the brain  (Col. 2 lines 17-28, determining disposition of a probe inside the head Col. 8 lines 38-48)
Acker does not explicitly disclose the target is a clot in the brain. 
However, in the analogous field of endeavor in medical procedures in the brain, Wallace which discloses target is a clot in the brain ([0004], [0009]-[0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify target in the brain as taught by Acker to incorporate teaching of Wallace, since blood clot removal procedures was well known in the art as taught by Wallace.  One of ordinary skill in the art could have combined the elements as claimed by Epstein with no change in their respective functions, but using Acker’s teachings in clot removal procedures and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide directions and guidance in blood clot removal procedures ([0017]-[0018]), and there was reasonable expectation of success.
Regarding to claims 12 and 14-15, Acker and Wallace together disclose all limitations of claim 11 as discussed above.
Acker further teaches following limitations:
Of claim 12, wherein receiving the position signals comprises receiving the position signals from a magnetic position sensor fitted at the distal end of the sheath ( receiver coils in near its distal end of the catheter Col. 7 lines 28-37)
Of claim 14, wherein estimating the location of the distal end comprises estimating the location of the distal end of the sheath relative to the clot by registering the estimated location with one or more medical images that demonstrate the clot (probe representation superimposed on an image of the patient’s body and guide the probe to the desired location (which can be a clot claimed as supported by Wallace), Col. 2 lines 22-28).
Of claim 15, comprising correcting the estimated location of the distal end of the sheath on the medical images so that the location of the distal end of the sheath conforms to imaged anatomy of the patient (Col. 2 lines 22-28 and Col. 12 lines 63-Col. 13 lines 4)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Acker and Wallace as applied to claim 11 above, and further in view of “Seter et al.,” US 2013/0066194 (hereinafter Seter).  
Regarding to claim 13, Acker and Wallace together disclose all limitations of claim 11 as discussed above.
Acker and Wallace do not explicitly teach wherein the magnetic position sensor is formed on a flexible printed circuit board (PCB) wrapped around the distal end of the sheath. 
However, in the analogous field of endeavor in navigating probe positions, Seter teaches wherein the sensor coils are made in a printed flexible circuit that is wrapped around the probe ([0007]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic coils as taught by Acker to incorporate teaching of Seter, since coils in PCB wrapped around the elongate member was well known in the art as taught by Seter.  One of ordinary skill in the art could have combined the elements as claimed by Acker with no change in their respective functions, but replacing its coils with coils in PCB wrapped around the sheath, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to manufacture medical device with sensor, in reduced cost, thinner and occupies a reduced amount of radial space ([0007]), and there was reasonable expectation of success.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Acker and Wallace as applied to claim 11 above, and further in view of “Levine,” US 2017/0290547 (hereinafter Levine).
Regarding to claim 16, Acker and Wallace together disclose all limitations of claim 11 as discussed above.
Acker and Wallace do not further explicitly disclose indicating to a user whether the distal end of the sheath has traversed the clot.
However, in the same field of endeavor in clot removing procedures, Levine discloses sensor sensing whether the catheter tip has past the blood clot, and alert the user ([0085], [0123], and [0127]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify blood clot removal instrument as taught by Wallace to incorporate teaching of Levine, since alerting the physician whether the instrument past the clot was well known in the art as taught by Levine.  One of ordinary skill in the art could have combined the elements as claimed by Wallace with no change in their respective functions, but simply adding a sensor and notifying the operator based on the sensed signals, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide physician feedback to determine the safe restoration of blood flow and condition ([0085] and [0123]), and there was reasonable expectation of success.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acker and Wallace as applied to claim 11 above, and further in view of “Vilsmeier et al.,” US 6,783,536 (hereinafter Vilsmeier).
Regarding to claims 17 and 19, Acker and Wallace together disclose all limitations of claim 11 as discussed above.
Acker and Wallace do not further teach head movement monitoring and its details. 
However, in the analogous field of endeavor in magnetic navigation, Vilsmeier teaches a reference position sensor configured to generate additional position signals that are indicative of head movement of the patient (magnetic tracking system, Reference sensor which follows the movement of head Col. 4 lines 20-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reference sensors as taught by Acker to incorporate teaching of Vilsmeier, since monitoring head movement was well known in the art as taught by Vilsmeier  One of ordinary skill in the art could have combined the elements as claimed by Acker with no change in their respective functions, positioning its reference sensors in the head, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide consideration of head movement in navigating the instrument (Col. 4 lines 20-39), and there was reasonable expectation of success.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acker, Wallace and Vilsmeier as applied to claim 17 above, and further in view of “Cosman et al.,” US 6,122,541 (hereinafter Cosman).
Regarding to claims 18 and 20, Acker, Wallace and Vilsmeier together disclose all limitations of claim 17 as discussed above.
Vilsmeier discloses reference sensor monitoring head movement, but does not explicitly disclose wherein the reference position sensor is attached to a forehead of the patient and wherein the processor is configured to correct an estimation of the location of the distal end of the sheath based on the indicated head movement.
However, in the analogous field of endeavor in monitoring intracranial procedures, Cosman discloses a headband reference markers which is placed on a forehead as claimed (Fig. 2 Col. 5 lines 23-31) and correct the estimation of the location of sheath based on the head movement (Col. 5 lines 31-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reference sensors as taught by Vilsmeier to incorporate teaching of Cosman, since correcting the estimated position based on the head movement was well known in the art as taught by Cosman.  One of ordinary skill in the art could have combined the elements as claimed by Vilsmeier with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide correction due to head movement (Col. Lines 35-59), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793